DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 18, 19, 20, 22, 27, and 28. Claims 18-28 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 20, 22, 23, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Application Publication No. 2007/0225669) in view of Latimer et al. (U.S. Patent No. 5,364,382) and Melius et al. (U.S. Patent No. 6,802,834)
Regarding claim 18, Dyer discloses an absorbent article selected from pantiliners, catamenial pads, sanitary napkins, menstrual pads (Abstract; Paragraph 0008, lines 24-27), said absorbent article comprising: (a) a topsheet having a body contacting surface and a lower surface opposite the body contacting surface (Fig. 2, feat. 10; Paragraph 0044), (b) a back sheet joined to the topsheet (Fig. 2, feat. 50; Paragraph 0043; Paragraph 0044, lines 14-17); and (c) an absorbent core disposed between the topsheet and the backsheet (Fig. 2, feat. 20; Paragraph 0041), wherein the absorbent core comprises an upper layer comprising an upper surface and a lower surface opposite the upper surface (Fig. 2, feat. 30; Paragraph 0036) and a lower layer comprising an upper surface and a lower surface opposite the upper surface (Fig. 2, feat. 40; Paragraph 0026), the lower layer comprising a fibrous network (Paragraph 0026); (d) wherein the absorbent core upper layer upper surface is in direct contact with the topsheet lower surface (Paragraphs 0041 and 0045 do not disclose any layers between the topsheet 10 and the absorbent core 20) comprises a perimeter (Fig. 2, feat. 30), (e) wherein the absorbent article has a transverse centerline (Fig. 2); wherein the absorbent core upper layer perimeter is divided by the absorbent article transverse centerline into a first section and a second section (Fig. 2).
Dyer does not disclose that the first section of the absorbent core upper layer is at least about 5% larger in total surface area than the second section of the absorbent core upper layer, that the absorbent core upper layer covers less than 95% of the upper surface of the absorbent core lower layer, or that the absorbent core upper layer has at least one hole therein, centered frontward of the transverse centerline.
Latimer teaches an absorbent article with an absorbent surge management portion and an absorbent retention portion (Abstract; Col. 4, lines 63-68). Latimer teaches that the surge management portion (Figs. 1-3, feat. 46; Col. 8, line 37 – Col. 9, line 2) with most of its surface area in forward of the transverse centerline of the article (Fig. 3, feat. 56; Col. 9, lines 3-19) and that it is in fluid communication with the retention portion of the absorbent article (Figs. 1-3, feat. 48; Col. 8, line 37 – Col. 9, line 2). Latimer teaches that a majority of the surface area of the surge management portion should lie forward of the transverse centerline of the article in order to effectively absorb repeated fluid surges (Col. 9, lines 20-36). Latimer further teaches that the total contact area between the surge management portion and the retention portion lies within the forward one-half to three-fourths of the retention portion in the longitudinal direction (Fig. 3; Col. 9, lines 3-19), and lies within the central eight-tenths to one-third of the retention portion in the transverse direction (Fig. 3; Col. 9, lines 37-45). Therefore, Latimer teaches that the surge management portion covers between about 16% and about 60% of the upper surface area of the retention portion. Latimer teaches that this level of contact between the surge management portion and retention portion is sufficient to quickly communicate fluid from the surge management portion to the retention portion (Col. 11, line 62 – Col. 12, line 46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Dyer so that that the first section of the absorbent core upper layer is at least about 5% larger in total surface area than the second section of the absorbent core upper layer and the absorbent core upper layer covers less than 95% of the upper surface of the absorbent core lower layer so that the upper 
Melius teaches an analogous absorbent article with a discontinuous absorbent core (Abstract; Col. 1, lines 14-18). Melius teaches that discontinuities in the absorbent core improve ventilation and skin health for the wearer (Col. 1, lines 46-64). Melius teaches an embodiment in which the discontinuities comprise holes in the absorbent core, some of which are centered frontward of the transverse centerline (Fig. 6A, feat. 235; Col. 15, line 50 – Col. 16, line 12). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Dyer in view of Latimer so that the absorbent core upper layer has at least one hole therein, centered frontward of the transverse centerline as taught by Melius so that the absorbent article can have good ventilation and improve the skin health of the wearer.
Regarding claim 19, Dyer in view of Latimer and Melius discloses the absorbent article of claim 18. Dyer further discloses that the absorbent core upper layer comprises an open-celled foam (Paragraph 0036, lines 1-2).
Regarding claim 20, Dyer in view of Latimer and Melius discloses the absorbent article of claim 18.
As discussed above, Latimer teaches an absorbent article with an absorbent surge management portion and an absorbent retention portion (Abstract; Col. 4, lines 63-68). Latimer teaches that the surge management portion (Figs. 1-3, feat. 46; Col. 8, line 37 – Col. 9, line 2) with most of its surface area in forward of the transverse centerline of the article (Fig. 3, feat. 56; Col. 9, lines 3-19) and that it is in fluid communication with the retention portion of the the absorbent core upper layer is asymmetric about the transverse centerline so that the upper layer can effectively absorb repeated fluid surges as taught by Latimer.
Regarding claim 22, Dyer in view of Latimer and Melius discloses the absorbent article of claim 18.
As discussed above, Latimer teaches an absorbent article with an absorbent surge management portion and an absorbent retention portion (Abstract; Col. 4, lines 63-68). Latimer teaches that the surge management portion (Figs. 1-3, feat. 46; Col. 8, line 37 – Col. 9, line 2) with most of its surface area in forward of the transverse centerline of the article (Fig. 3, feat. 56; Col. 9, lines 3-19) and that it is in fluid communication with the retention portion of the absorbent article (Figs. 1-3, feat. 48; Col. 8, line 37 – Col. 9, line 2). As discussed above, Latimer further teaches that the total contact area between the surge management portion and the retention portion lies within the forward one-half to three-fourths of the retention portion in the longitudinal direction (Fig. 3; Col. 9, lines 3-19), and lies within the central eight-tenths to one-third of the retention portion in the transverse direction (Fig. 3; Col. 9, lines 37-45). the upper surface area of the absorbent core upper layer of the absorbent article is in contact with no greater than 80% of the lower surface of the topsheet as taught by Latimer so that the upper layer is effective at absorbing repeated fluid surges.
Regarding claim 23, Dyer in view of Latimer and Melius discloses the absorbent article of claim 19. Dyer further discloses that the open celled foam has a mean cell diameter between about 10 microns and about 1,000 microns (Paragraph 0036, lines 6-7).
Regarding claim 24, Dyer in view of Latimer and Melius discloses the absorbent article of claim 19. Dyer further discloses that the open celled foam has a thickness between about 0.8 mm to about 3.5 mm (Paragraph 0036, lines 11-14).
Regarding claim 26, Dyer in view of Latimer and Melius discloses the absorbent article of claim 18. Dyer further discloses that the fibrous network formed into a wet laid web having a dry basis weight of between about 40 g/m2 and about 350 g/m2 (Paragraph 0035) and a dry density of between about 0.04 g/cc and about 0.25 g/cc (Paragraph 0035).
Regarding claim 27, Dyer in view of Latimer and Melius discloses the absorbent article of claim 18. Dyer further discloses that the absorbent core lower layer comprises at least about 5% superabsorbent polymer (Paragraph 0008, lines 13-16).
Regarding claim 28, Dyer in view of Latimer and Melius discloses the absorbent article of claim 18.
As discussed above, Melius teaches an analogous absorbent article with a discontinuous absorbent core (Abstract; Col. 1, lines 14-18). Melius teaches that discontinuities in the absorbent core improve ventilation and skin health for the wearer (Col. 1, lines 46-64). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Dyer in view of Latimer and Melius so that the absorbent core upper layer perimeter comprises discontinuous portions so that the absorbent article can have good ventilation and improve the skin health for the wearer as taught by Melius.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Application Publication No. 2007/0225669) (hereinafter referred to as Dyer ‘669) in view of Latimer et al. (U.S. Patent No. 5,364,382), Melius et al. (U.S. Patent No. 6,802,834), and Dyer et al. (U.S. Patent No. 5,387,207) (hereinafter referred to as Dyer ‘207).
Regarding claim 21, Dyer ‘669 in view of Latimer and Melius discloses the absorbent article of claim 19. Dyer ‘669 in view of Latimer and Melius does not disclose that the open celled foam comprises HIPE foam.
Dyer ‘207 teaches methods of obtaining thin, collapsed, water absorbent foam materials known as High Internal Phase Emulsions (HIPE) for use in analogous absorbent articles the open celled foam comprises HIPE foam so that the upper layer is thin and highly absorbent as taught by Dyer ‘669.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Application Publication No. 2007/0225669) (hereinafter referred to as Dyer ‘669) in view of Latimer et al. (U.S. Patent No. 5,364,382), Melius et al. (U.S. Patent No. 6,802,834), and Serbiak et al. (U.S. Patent No. 5,248,309).
Regarding claim 25, Dyer ‘669 in view of Latimer and Melius discloses the absorbent article of claim 18. Dyer ‘669 in view of Latimer and Melius does not disclose that the absorbent core has a total thickness between about 0.8 mm to about 18 mm. As discussed above, Dyer ‘669 discloses that the open cell foam comprising the upper layer of the absorbent article has a thickness between about 0.8 mm and 3 mm (Paragraph 0036, lines 11-14).
Serbiak teaches thin sanitary napkins that are thinner than 5 mm (Abstract). Serbiak teaches that sanitary napkins that are thicker than 6.4 mm cause unsightly bulges in clothing when worn and restrict leg movement (Col. 1, lines 52-66). Serbiak teaches that sanitary napkins that are 5 mm or thinner can avoid these issue (Col. 1, lines 52-66). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Dyer ‘669 in view of Latimer and the absorbent core has a total thickness between about 0.8 mm to about 18 mm so that the article is thin such that it does not restrict leg movement as taught by Serbiak.
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Applicant’s Remarks, field 10/12/2020, with respect to the rejections of claims 18, 19, 23, 24, 26, and 27 under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Application Publication No. 2007/0225669) in view of Latimer et al. (U.S. Patent No. 5,364,382) have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection of claims 18, 19, 23, 24, and 26-28 have been made under 35 U.S.C. 103 as being unpatentable over Dyer ‘669 in view of Latimer and Melius et al. (U.S. Patent No. 6,802,834).
Because claims 21 and 25 are dependent upon claim 18, the rejections of claims 21 and 25 have been withdrawn in light of the amendment to claim 18. However, upon further consideration, new grounds of rejection have been made of claim 21 under 35 U.S.C. 103 as being unpatentable over Dyer ‘669 in view of Latimer, Melius, and Dyer et al. (U.S. Patent No. 5,387,207) and of claim 25 under 35 U.S.C. 103 as being unpatentable over Dyer ‘669 in view of Latimer, Melius, and Serbiak et al. (U.S. Patent No. 5,248,309).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781